                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:19-cv-00065-RJC-DCK

MELISSA DEMASTES, individually and on )
behalf of all others similarly situated, )
                                         )
               Plaintiff,                )
                                         )
                v.                       )
                                         )
MIDWEST DIVERSIFIED MANAGEMENT )                                   ORDER
CORP, d/b/a Carmel Maintenance, LLC,     )
Waterford Square Apartments, LLC, and    )
Piper Glen Apartments Associates, LLC,   )
MIDWEST DIVERSIFIED MANAGEMENT )
CORP EMPLOYEE BENEFIT PLAN AND )
TRUST, JAMES N. GORDON, and DOES )
100,                                     )
                                         )
               Defendants.               )

      THIS MATTER comes before the Court on Defendants’ Partial Motion to

Dismiss,   (Doc.   No.   21),   and   the   Magistrate   Judge’s    Memorandum   and

Recommendation (“M&R”), (Doc. No. 32).

I.    BACKGROUND

      Defendant Midwest Diversified Management Corp (“Midwest”) employed

Plaintiff as a non-exempt hourly employee beginning on February 19, 2018.

Defendant James N. Gordon (“Gordon”) was the president and owner of Midwest.

Plaintiff alleges that throughout her employment with Midwest, she received bi-

weekly paychecks from Midwest that did not properly record, or compensate her for,

all hours worked. Plaintiff additionally alleges that she regularly worked ten to

fifteen hours per week of unpaid overtime.
      Defendant Midwest Diversified Management Corp Employee Benefit Plan and

Trust (the “Plan”) is an employee welfare benefit plan sponsored and administered

by Midwest. Gordon is the Trustee of the Plan. Midwest deducted funds from

Plaintiff’s paychecks that were to be applied to health insurance premiums paid by

the Plan to Blue Cross Blue Shield, the Plan’s insurance provider. When Plaintiff

sought medical treatment in September 2018, she was informed that her coverage

with Blue Cross Blue Shield had been cancelled due to Midwest’s failure to make

premium payments. Plaintiff notified Midwest of the issue, who then made past-due

premium payments to Blue Cross Blue Shield and paid Plaintiff’s medical expenses

incurred while she was without coverage, and Plaintiff’s coverage was reinstated in

November 2018. But in January 2019, Plaintiff again sought medical treatment and

was told by her healthcare provider that her claim would be denied because her

coverage was cancelled due to Midwest’s failure to make premium payments.

Plaintiff has incurred medical expenses that should have been paid in whole or in

part by the Plan.

      Plaintiff initiated this putative collective and class action on February 8, 2019.

The Complaint brings claims for (1) violation of the Fair Labor Standards Act

(“FLSA”), (2) violation of the North Carolina Wage and Hour Act (“NCWHA”), (3)

wrongful denial of benefits under the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1132(a)(1)(B), (4) breach of fiduciary duty under ERISA, 29

U.S.C. §§ 1132(a)(2) and 1109, and (5) equitable relief under ERISA, 29 U.S.C.

§ 1132(a)(3).



                                          2
      Defendants filed their partial motion to dismiss on June 24, 2019. Defendants

move under Rule 12(b)(6) to dismiss Plaintiff’s first and second claims as to Gordon

and Plaintiff’s third claim as to all Defendants. In addition, Defendants move under

Rule 39 to strike Plaintiff’s jury demand as to the ERISA claims.

      In the M&R, the Magistrate Judge recommended that Defendants’ motion be

denied. Defendants timely filed objections to the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

      The standard of review for a motion to dismiss under Rule 12(b)(6) for failure

to state a claim is well known. A motion to dismiss under Rule 12(b)(6) challenges

the legal sufficiency of a claim. Fannie Mae v. Quicksilver LLC, 155 F. Supp. 3d 535,

542 (M.D.N.C. 2015). A claim attacked by a Rule 12(b)(6) motion to dismiss will

survive if it contains enough facts “to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means

allegations that allow the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere



                                           3
conclusory statements, do not suffice.” Id. at 678.

       At the same time, specific facts are not necessary; the complaint need only “give

the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555. Additionally, when ruling on a motion to dismiss, a court

must accept as true all factual allegations contained in the complaint. Erickson v.

Pardus, 551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to accept as

true legal conclusions couched as factual allegations. Papasan v. Allain, 478 U.S.

265, 286 (1986). “Courts cannot weigh the facts or assess the evidence at this stage,

but a complaint entirely devoid of any facts supporting a given claim cannot proceed.”

Potomac Conference Corp. of Seventh-Day Adventists v. Takoma Acad. Alumni Ass’n,

Inc., 2 F. Supp. 3d 758, 767–68 (D. Md. 2014). Furthermore, the court “should view

the complaint in a light most favorable to the plaintiff.” Mylan Labs., Inc. v. Matkari,

7 F.3d 1130, 1134 (4th Cir. 1993).

III.   DISCUSSION

       Defendants object that (1) Plaintiff’s allegations are insufficient to plead that

Gordon is an employer, necessitating dismissal of Plaintiff’s first and second claims

as to Gordon, (2) Plaintiff failed to exhaust her administrative remedies,

necessitating dismissal of Plaintiff’s third claim, and (3) Plaintiff is not entitled to a

jury trial on her ERISA claims and, as such, her jury demand as to those claims

should be stricken. After de novo review, the Court concludes that Plaintiff’s first

and second claims should be dismissed as to Gordon, Plaintiff’s third claim should be

dismissed as to all Defendants, and Plaintiff’s jury demand should be stricken as to



                                            4
her ERISA claims.

      A.     Employer Status of Gordon

      Plaintiff’s first and second claims assert that Defendants violated the FLSA

and NCWHA by failing to pay Plaintiff all wages and overtime payments earned. To

state a claim under the FLSA or the NCWHA, plaintiff must allege sufficient facts to

support the conclusion that defendant is an “employer.” Kerr v. Marshall Univ. Bd.

of Governors, 824 F.3d 62, 83 (4th Cir. 2016); Garcia v. Frog Island Seafood, Inc., 644

F. Supp. 2d 696, 707 (E.D.N.C. 2009) (“In interpreting the NCWHA, North Carolina

courts look to the FLSA for guidance.”). The FLSA and NCWHA define “employer”

as “any person acting directly or indirectly in the interest of an employer in relation

to an employee.” 29 U.S.C. § 203(d); N.C. Gen. Stat. § 95-25.2(5). “In deciding

whether a particular individual is an employer for purposes of the FLSA, courts apply

an economic reality test, examining the totality of the circumstances to determine

whether the individual has sufficient operational control over the workers in question

and the allegedly violative actions to be held liable for unpaid wages or other

damages.” Garcia, 644 F. Supp. 2d at 720 (quotation marks omitted). Courts apply

this same test to determine whether an individual is an employer under the NCWHA.

Lima v. MH & WH, LLC, 372 F. Supp. 3d 317, 335 n.9 (E.D.N.C. 2019). “Relevant

factors include whether the alleged employer (1) had the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Kerr, 824 F.3d at 83 (quotation marks omitted). No one factor



                                          5
is dispositive. Id.

       Here, the Complaint’s allegations regarding Gordon’s operational control are

limited to the following:

       On information and belief, Defendant Gordon is involved in the day-to-
       day business operations of Defendant Midwest and has authority to hire
       and fire employees, the authority to direct and supervise the work of
       employees, including Plaintiff in this case, and the authority to make
       decisions regarding wage and hour classifications, including the
       decisions to [sic] as to employee compensation and capital expenditures.
       At all relevant times, this individual acted and had responsibility to act
       on behalf of and in the interests of one or more of the Defendants in
       devising, directing, implementing and supervising the wage and hour
       practices and policies relating to employees, including the decision to not
       pay Plaintiffs [sic] for time and an overtime premium as required by the
       FLSA.

(Doc. No. 1, ¶ 9.)

       Such conclusory allegations—made on information and belief—are insufficient

to plead that Gordon was an “employer” for purposes of the FLSA or NCWHA. The

Complaint is devoid of any factual allegations to support Plaintiff’s speculative and

conclusory allegations that Gordon was involved in Midwest’s day-to-day business

operations and was authorized to hire and fire employees and make decisions

regarding wages. See Acosta v. JM Osaka, Inc., 270 F. Supp. 3d 907, 913 (E.D. Va.

2017) (dismissing plaintiff’s FLSA claim because the complaint failed to plead facts

showing that defendant controlled when employees had to work, how long they had

to work, whether they had to work overtime, or how much to pay employees); Alvarez-

Soto v. B. Frank Joy, LLC, No. TDC-15-1120, 2017 U.S. Dist. LEXIS 97772, at *30

(D. Md. June 23, 2017) (dismissing plaintiff’s FLSA claims against the individual

defendants because the complaint failed to allege that they had any indicia of control

                                           6
over the conditions of employment or authority to terminate employees). In the

absence of factual allegations showing that Gordon had operational control, the

Complaint’s allegations that Gordon was the president and owner of Midwest are

insufficient to render him an “employer.” Acosta, 270 F. Supp. 3d at 913, 915 (stating

that the bare allegation that defendant was a manager is insufficient to show that

defendant is an employer and “[t]he FLSA should not be read so broadly as to make

any supervisory employee, even those without any control over the corporation’s

payroll, personally liable for the unpaid or deficient wages of other employees”

(quotation marks omitted)); Alvarez-Soto, 2017 U.S. Dist. LEXIS 97772, at *29 (“[A]n

individual’s status as a high-level corporate shareholder or officer does not

automatically impart ‘employer’ liability to that individual.” (alteration in original)).

      Therefore, the Complaint lacks sufficient facts to plausibly allege that Gordon

is an employer under the FLSA or NCWHA, and the Court dismisses these claims as

to Gordon.

      B.     Exhaustion of Administrative Remedies

      Plaintiff’s third claim is for wrongful denial of benefits under ERISA, 29 U.S.C.

§ 1132(a)(1)(B). Defendants move to dismiss that claim on the ground that Plaintiff

failed to exhaust her administrative remedies.

      “ERISA requires benefit plans covered by the Act to provide internal dispute

resolution procedures for participants whose claims for benefits have been denied.”

Makar v. Health Care Corp., 872 F.2d 80, 83 (4th Cir. 1989). In mandating these

internal claims procedures, Congress intended “to minimize the number of frivolous



                                           7
ERISA lawsuits; promote the consistent treatment of benefit claims; provide a

nonadversarial dispute resolution process; and decrease the cost and time of claims

settlement.”   Id.   Consistent with this intent, the Fourth Circuit has held that

although ERISA does not contain an explicit exhaustion provision, “a claimant must

exhaust the administrative remedies provided in an employee benefit plan before

prosecuting an ERISA claim in federal court.” DuPerry v. Life Ins. Co. of N. Am., 632

F.3d 860, 875 (4th Cir. 2011). “This exhaustion requirement rests upon the Act’s text

and structure as well as the strong federal interest encouraging private resolution of

ERISA disputes.” Makar, 872 F.2d at 82.

      The Fourth Circuit recognizes a futility exception to the exhaustion

requirement. DuPerry, 632 F.3d at 875. “That exception is, however, very narrow.”

Thomas v. Wells Fargo Ins. Servs., No. 2:07-671, 2010 U.S. Dist. LEXIS 95973, at *36

(S.D. W. Va. Sept. 14, 2010). To demonstrate futility, plaintiff must “make a ‘clear

and positive’ showing that any pursuit of administrative remedies would be futile.”

Rogers v. UnitedHealth Grp., Inc., 144 F. Supp. 3d 792, 801 (D.S.C. 2015) (quoting

Makar, 872 F.2d at 83). The futility exception “has been applied only when resort to

administrative remedies is clearly useless.” Corrias v. UnumProvident Corp., 472 F.

Supp. 2d 685, 688 (M.D.N.C. 2007) (quotation marks omitted).

      Here, the Complaint alleges that pursuit of administrative remedies “would

have been futile since the denial of benefits was due to Midwest’s failure to remit

payment of premiums to the Plan.” (Doc. No. 1, ¶ 48.) The Court fails to see why the

fact that Plaintiff was allegedly denied benefits under the Plan because of Midwest’s



                                          8
failure to make premium payments to Blue Cross Blue Shield renders pursuit of the

Plan’s administrative remedies futile. In fact, the other allegations of the Complaint

belie this allegation.   Plaintiff alleges that Blue Cross Blue Shield told her in

September 2018 that her insurance coverage was cancelled because Midwest failed

to make premium payments. After Plaintiff notified Midwest of this issue, Midwest

paid past-due premiums, Plaintiff’s coverage was reinstated, and the Plan paid

Plaintiff’s medical expenses that were incurred while she was without coverage.

Thus, the Complaint’s allegation that pursuit of administrative remedies would have

been futile because the denial of benefits was due to a failure to make premium

payments is insufficient to invoke the futility exception to the exhaustion

requirement. See Bonham v. Jefferson Pilot Fin. Ins. Co., No. 3:08cv515, 2010 U.S.

Dist. LEXIS 39425, at *7 (W.D.N.C. Mar. 31, 2010) (“A plaintiff must plead more than

bare allegations of futility; the allegations must clearly show that he was, or would

have been, denied access to the claims procedures provided for in the benefits plan.”

(quotation marks omitted)).     Therefore, the Court dismisses without prejudice

Plaintiff’s third claim to allow Plaintiff the opportunity to pursue her remedies under

the Plan. Makar, 872 F.2d at 83 (remanding the case to the district court with

instructions to dismiss without prejudice plaintiffs’ ERISA action to allow plaintiffs

the opportunity to pursue their remedies under the plan).

      C.     Jury Demand

      Defendants move under Rule 39 to strike Plaintiff’s jury demand as to her

ERISA claims. Rule 39(a)(2) provides that all issues so demanded must be tried by



                                          9
jury unless “the court, on motion or on its own, finds that on some or all of those issues

there is no federal right to a jury trial.” A party may move to strike a jury demand

at any time. Mowbray v. Zumot, 536 F. Supp. 2d 617, 621 (D. Md. 2008). “Plaintiff’s

demand for a jury trial is justified if either there is a statutory right to a jury trial

under ERISA, or a constitutional right under the Seventh Amendment.” Lamberty

v. Premier Millwork & Lumber Co., 329 F. Supp. 2d 737, 744 (E.D. Va. 2004). As

ERISA does not statutorily provide for trial by jury, the Court must determine

whether the Seventh Amendment provides a right to a jury trial on Plaintiff’s ERISA

claims. Id.

      The Seventh Amendment preserves the right to a jury trial “for ‘Suits at

common law, where the value in controversy shall exceed twenty dollars.’ The phrase

‘Suits at common law’ refers to actions involving the determination of legal, rather

than equitable, rights and remedies.”        Id.   To determine whether a Seventh

Amendment right to a jury trial exists, “the court examines both (1) the nature of the

issues involved, to determine if they would have historically been brought in a court

of law or a court of equity, and (2) the remedy sought, to determine whether it is legal

or equitable in nature.” Termini v. Life Ins. Co. of N. Am., 474 F. Supp. 2d 775, 777

(E.D. Va. 2007) (quotation marks omitted).

      Here, Plaintiff’s remaining ERISA claims are for breach of fiduciary duty

under 29 U.S.C. § 1132(a)(2) and for equitable relief under 29 U.S.C. § 1132(a)(3).

With respect to the former claim, “there is little doubt that actions brought under

section [1132(a)(2)] are more akin to those actions traditionally adjudicated by the



                                           10
Chancellors at equity than to those adjudged in courts of law.” Perez v. Silva, 185 F.

Supp. 3d 698, 701–02 (D. Md. 2016).         Claims for breach of fiduciary duty “are

examined under trust law principles and fiduciary standards, which are within the

exclusive jurisdiction of equity courts.” Termini, 474 F. Supp. 2d at 778. In addition,

Plaintiff’s breach of fiduciary duty claim seeks relief that is equitable in nature—

namely, injunctive relief, an equitable lien, a constructive trust, and surcharge. See

Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 331 (4th Cir. 2006) (stating that

injunctive relief is an equitable remedy); Perez, 185 F. Supp. 3d at 703 (stating that

surcharge is “a trust remedy that is ‘equitable in character and enforceable . . . in a

court exercising equity powers’” (omission in original) (quoting Restatement (Third)

of Trusts § 95 (Am. Law Inst. 2012))); Termini, 474 F. Supp. 2d at 779 (stating that

in actions for breach of fiduciary duty under ERISA, “any entitlement to monetary

relief necessarily turns upon whether or not the fiduciary has breached its ERISA

duties; thus, any relief sought is necessarily intertwined with the equitable process

of resolving the ultimate issue—whether or not there has been a breach of fiduciary

duty”). Accordingly, Plaintiff is not entitled to a jury trial on her breach of fiduciary

duty claim. Perez, 185 F. Supp. 3d at 705 (granting defendants’ motion to strike

plaintiff’s jury demand on her ERISA claim for breach of fiduciary duty); Termini,

474 F. Supp. 2d at 779 (same); Cherepinsky v. Sears Roebuck & Co., 455 F. Supp. 2d

470, 476 (D.S.C. 2006) (same).

      Plaintiff is also not entitled to a jury trial on her claim for equitable relief under

29 U.S.C. § 1132(a)(3). It is well established in the Fourth Circuit that as section



                                            11
1132(a)(3) only authorizes equitable remedies, there is no right to a jury trial on

claims under that section. Phelps v. C.T. Enters., 394 F.3d 213, 222 (4th Cir. 2005)

(holding that plaintiff was not entitled to a jury trial on her claim under section

1132(a)(3)); Cherepinsky, 455 F. Supp. 2d at 476 (granting defendants’ motion to

strike plaintiff’s jury demand on her claim under section 1132(a)(3)). Therefore, the

Court grants Defendants’ motion to strike Plaintiff’s jury demand as to her ERISA

claims.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     The Court declines to adopt the M&R, (Doc. No. 32); and

      2.     The Court GRANTS Defendants’ Partial Motion to Dismiss, (Doc. No.

             21). Plaintiff’s first and second claims are DISMISSED as to Gordon,

             and Plaintiff’s third claim is DISMISSED without prejudice. Plaintiff’s

             jury demand is STRICKEN as to her fourth and fifth claims under

             ERISA.




                                Signed: March 24, 2020




                                          12
